Appeal by plaintiffs from an order and judgment of the Supreme Court, Schuyler county, granting a nonsuit and dismissing the complaint. Plaintiffs sue for damages in negligence, arising from a collision of their automobile with the defendants’ car, in the village of Watkins Glen. Plaintiffs were driving east approaching an intersection; defendants were driving south; when thirty or forty feet from the intersection plaintiffs' driver looked to his left and saw no one approaching. He could see about sixty-five feet. He did not again look to the north. He proceeded at a speed of twenty miles per hour, as he entered the intersection, and when in the southwest section thereof his car ran into the right side of defendants’ car, which had come from the north. There was a house on the northwest comer of the two streets. Neither driver gave any signal. The speed of the defendants’ car was about forty miles per hour. The village ordinance limited the speed of automobiles to twenty miles per hour. Judgment and order affirmed, with costs. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents.